By the Court.
The fact that intoxicating liquors were found in the tenement of the defendant’s mother, under the circumstances stated in the bill of exceptions, was competent. A large quantity was found in a room adjoining the tenement of the defendant, which had a door communicating with his tenement. *372The facts that a large quantity was found, that the mother kept house by herself, and would not be likely to have so large a supply for her own use, that the defendant had access to the room, joined with the fact that no evidence was offered to show that the liquors belonged to any other person, tended to show that the defendant kept these liquors for the purpose of supplying the bar in his saloon. The weight of the evidence was for the jury.

Exceptions overruled.